Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 12/18/2020, 05/07/2021, and 05/10/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 06/24/2020 have been considered and approved by the examiner.

Claim Objections
Claims 9 , and 19-20 are objected to because of the following informalities:  
Regarding claims 9 and 19, the phrase, “connected between” renders the claims grammatically incorrect. The phrase, “connecting between” is suggested as a replacement in each claim.
Regarding claim 20, the phrase, “is electrically connected between” also renders the claim grammatically incorrect. The phrase, “electrically connects between” is suggested as a replacement.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “formed in an insulating substrate and adjacent to a first surface of the insulating substrate” is unclear with regard to which earlier-recited element it applies to.
Regarding claim 3, the limitation, “a ball size of the plurality of second electrical connectors is different than a ball size of the plurality of first electrical connectors” is unclear with regard to the degree of difference being claimed. The examiner notes further that a certain variation in size is inevitable due to the variations in the manufacturing, handling and installation process for solder balls.
Regarding claims 6 and 14, the limitation, “has a height” is unclear with regard to whether the recited “height” is a thickness or an absolute height with respect to a single point of reference.
Regarding claims 7 and 17, the limitation, “a dimension of the second semiconductor die is different than a dimension of the first semiconductor die” is unclear with regard to the degree of difference being claimed. The examiner notes further that a certain variation in actual die size is inevitable due to the variations in the manufacturing, handling and installation process for solder balls.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(A) LIN et al. (US 20170040266 A1)

    PNG
    media_image1.png
    265
    718
    media_image1.png
    Greyscale

	LIN et al. ‘266 teaches a semiconductor package structure in Fig. 7A, i.e., and related text ¶0080, i.e., comprising: 
an antenna device, comprising: 
a conductive pattern layer comprising a first antenna element (204), formed in an insulating substrate; and 
a semiconductor package, comprising: a redistribution layer (RDL) structure  (200) bonded and electrically connected to the conductive pattern layer; 
a first semiconductor die (110 or 210) electrically connected to the RDL structure; and 

the first antenna element, formed in an insulating substrate and adjacent to a first surface of the insulating substrate; and a second antenna element formed on a second surface of the insulating substrate opposite the first surface as claimed in the claimed invention.
	
(B) Lasiter et al. (US 10490880 B2)

    PNG
    media_image2.png
    324
    760
    media_image2.png
    Greyscale

Lasiter et al. ‘880 teaches in Fig. 2 and related text, semiconductor package structure, comprising: 
an antenna device, comprising: 
a conductive pattern layer comprising an array of antennas (204), formed on an insulating substrate (204; and 
a semiconductor package, comprising: a redistribution layer (RDL) (218) (structure bonded and electrically connected to the conductive pattern layer; 
a first semiconductor die (202) electrically connected to the RDL structure; and 

C) Fang et al. (US 20190139913 A1) teaches in i.e., ¶0041-¶0048, and Figs. 2E or 2F a semiconductor package structure, comprising: 
an antenna device, comprising: a conductive pattern layer comprising a first antenna element (280), formed in an insulating substrate (2b=>28 and 29 in combination);  
a second antenna element (291) formed on a second surface of the insulating substrate opposite the first surface; and 
a semiconductor package, comprising: a redistribution layer (RDL) structure (26) bonded and electrically connected to the conductive pattern layer; 
a first semiconductor die (21) electrically connected to the RDL structure; and an encapsulating layer (25) formed on the RDL structure and surrounding the first semiconductor die, and antenna substrate 2b disposed on a second carrying portion (26).
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816